This action was brought to recover a reward of $150 which the defendants offered for the recovery or information leading to the recovery of their stray mare, and is defended upon the ground that one Rogers or Williams, rather than the plaintiff, is entitled to the reward. In order to entitle a party to recover a reward offered, he must establish between himself and the person offering the reward not only the offer and his acceptance of it, but his performance of the services for which the reward was offered; and upon principle, as well as upon authority, the performance of this service by one who did not know of the offer, and could not have acted in reference to it, cannot recover. (Fitch  Jones v. Snedaker *Page 606 38 N.Y., 248, 249). With these principles in view, let us see whether Rogers or Williams have any claim to the reward. Rogers found the mare in the highway, and ignorant of the fact that a reward had been offered, turned her in upon the premises of one Dorland, and advertised her as found in the highway, and that the loser of the mare could obtain her by calling on Dorland. Rogers' claim to the reward offered (if he ever made any) is disposed of by his ignorance of the offer. (Fitch  Jones v. Snedaker,supra.) Williams, after being told by Rogers where the mare was and learning that a reward had been offered, and after the defendants had informed one Parker of the loss and requested him to mention the fact to any one whom he thought would be likely to come across any traces of her, that a liberal reward would be paid to any one who would recover her or give information that would lead to her recovery, went to the residence of the defendant Lounds, and, not finding him at home, informed his wife and a police officer where the mare was, and thereupon the wife of Lounds requested them to go in quest of the mare. Williams then went to police head-quarters and arranged with one of the police to go for the mare, and returned and called upon Mrs. Lounds a second time, and while there a telegram arrived addressed by the plaintiff in the name of Parker to the defendant Lounds, saying, "I have found your mare and have her at Hyde," and thus the information given by Williams, having become useless, was not further acted upon. Now, although Williams may have acted in reference to the reward, and through him information may have reached the defendant as to where the mare could be found, yet as nothing that was said or done by him could with the utmost diligence have led to her recovery before she was in fact recovered by the plaintiff, who also acted in reference to the reward, the service rendered by him not having led to her recovery, does not entitle him to the reward. Parker, after being requested to mention the loss of the mare to any one who he thought would come across any traces of her, being himself ignorant as to where she could be found, and *Page 607 
understanding that the plaintiff did know, handed to him the defendant's letter containing the request and their advertisement containing their offer of the reward, and thereupon the plaintiff, having seen the advertisement of Rogers, went to Dorland's, found the mare, and took her to Parker's stable in Hyde Park, and telegraphed the defendant Lounds, as stated. On the following day, the defendant Lounds went to Hyde Park and received the mare from Parker, but declined to pay the reward then, assigning as a reason that the police of New York had forbade him, saying he was willing to pay the reward to the one entitled to it. The police of New York or any of its force was not entitled to the reward. The mare was not recovered by that force or any member of it, nor was information derived from that source which led to her recovery. The plaintiff, acting in reference to the reward and from information from one who knew that a reward had been offered, recovered the mare, and through Parker restored her to the possession of the defendants, he alone was therefore entitled to the reward, and, upon the defendants' neglect to pay, had a cause of action for its recovery, and ought to have recovered the amount offered. The judgment appealed from should be reversed and a new trial ordered.